TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00636-CR


Karen Renae O'Neal, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 67357, HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant pled guilty to a charge of driving while intoxicated and was sentenced to
five years' imprisonment.  The trial court has certified that the case was a plea bargain case and that
appellant has no right of appeal.  Thus, the appeal is dismissed.  See Tex. R. App. P. 25.2(d).

					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Rose and Goodwin
Dismissed for Want of Jurisdiction
Filed:   November 8, 2011
Do Not Publish